DETAILED ACTION
		This action is in response to the applicant’s reply filed on October 28, 2021. Claims 1-10 are pending and addressed below. 

Response to Amendment
In response to the applicant’s submission of a replacement sheet for FIG. 2, the objection to the drawings has been withdrawn.
In response to the applicant’s amendments to the abstract to remove the recitation of “An embodiment of the present disclosure” the objection to the specification has been withdrawn. 
In response to the applicant’s amendments to claims 9 and 10 to correction issues of antecedent basis, the rejections of claims 9 and 10 under 35 USC 112(b) have been withdrawn.

Response to Arguments
Applicant’s arguments, filed October 28, 2021, with respect to claims 1-10 have been fully considered and are persuasive.  The rejections of claims 1-10 under 35 USC 102(a)(1) have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Money, US 2013/0140086 (hereinafter Money)”, for the following reasons:
Money discloses a multi-path high-voltage plasma drilling method and drill bit. The method includes disposing high voltage center electrodes in conjunction with ground electrodes on a conical bit and connected to an electric pulse generator in a truck. The pulsed power system provided a high voltage pulse to the electrodes on side of the bit forming an arc between a hot electrode and a ground electrode. A current is created through the rock from electrode to electrode which creates a plasma in the rock thereby fracturing the rock. 
Money fails to disclose ejecting the high-frequency pulsed plasma arc from one of the plasma generators onto a wall of the drilling well.  

Money fails to suggest alone, or in combination, the limations of “ejecting the high-frequency pulsed plasma arc from one of the plasma generators” as recited in claim 1 and “wherein each plasma generator is configured to eject a high-frequency pulsed plasma arc therefrom” as recited in claim 4.
The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676